Citation Nr: 1734627	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-23 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an initial rating higher than 50 percent for anxiety disorder associated with tinnitus for the period May 13, 2015 forward.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Drew Early, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from March 1969 to January 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) which-in pertinent part, granted service connection for anxiety disorder and assigned an initial rating of 10 percent, effective in April 2008.  The Veteran perfected an appeal of the initial rating.  Subsequent to the Veteran's relocation, jurisdiction of the claims file was transferred to the Atlanta, Georgia RO.  The Board took jurisdiction of the issue of a TDIU in light of the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In July 2016, the Veteran appeared at a Board hearing at the RO via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

In a decision dated in September 2016, the Board allowed an initial rating of 
30 percent for anxiety disorder for the period prior to September 24, 2014; and 
50 percent for the period September 24, 2014 to May 12, 2015.  The Board remanded to the Agency of Original Jurisdiction (AOJ), the issue of the initial rating for the period May 13, 2015 forward.



FINDINGS OF FACT

1.  For the period May 13, 2015 forward, the Veteran's acquired mental disorder, variously diagnosed as anxiety disorder associated with tinnitus, manifest with symptomatology reflective of reduced reliability and productivity.

2.  At no time during the initial rating period on appeal did the Veteran's acquired mental disorder preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The requirements for an initial evaluation higher than 50 percent for the period May 12, 2015 forward for anxiety disorder associated with tinnitus are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9400.

2.  The requirements for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

No further notice is required regarding the downstream issues of a higher initial rating for the Veteran's service-connected psychiatric disorder as it stems from the grant of service connection, and no prejudice has been alleged.  

VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, to include the C&P examination reports, and his non-VA records and examination reports are in the claims file.  Further, as noted earlier, the Board remanded the case in 2016 for current findings as concerns the rating period currently before the Board.  Neither the Veteran nor his representative asserts that there are additional records to obtain.   As such, the Board may address the merits of the appeal.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period on appeal based on the facts found.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Overview of History of Veteran's Assertions

As the Board noted in the September 2016 decision, the Veteran's attorney asserted that the Veteran's acquired mental disorder had been rated improperly because the Veteran's precise mental pathology had been misdiagnosed.  Specifically, the Veteran had been manifesting symptoms of PTSD for some years which had not been properly rated.  Hence, the representative asserted that the Board should enter a finding of service connection for PTSD so that the Veteran's disability might be properly evaluated.  (07/01/2016 VBMS-BVA General)

The Board notes that some of the Veteran's correspondence to his Congressman indicates that still is a concern.  Again the Board notes that the Veteran's disability is not determined by labels but by his symptoms.  His claim has been deemed to include all acquired mental disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Further, while it is technically possible to be separately rated for two mental disabilities, see Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009), that is the case only where the associated symptoms are clearly delineated.  Otherwise, only one rating may be assigned.  See 38 C.F.R. § 4.14.  Further, if the medical evidence shows that the Veteran's noted symptoms may not be distinguished between difference disorders, they are deemed to be associated with the diagnosed and service-connected mental disorder.  Moreover, the rating criteria are the same for all mental disorders.  38 C.F.R. § 4.130.  Additionally, as noted by the Board in 2016, there is no indication that the Veteran perfected an appeal of the PTSD (stemming from a November 2011 rating decision).  In sum, the label of the Veteran's mental disability is not determinative, as the Veteran's service-connected psychiatric disorder will be rated on the basis of all associated symptomatology that makes up his disability picture.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam order) (explaining that VA must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability).

Rating Criteria

An anxiety disorder which produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, warrants a rating of 50 percent.  38 C.F.R. § 4.130, DC 9400.

A 70-percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (also known as "the DSM-5").  38 C.F.R. § 4.130. 

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nonetheless, the Court of Appeals for the Federal Circuit (Federal Circuit) acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

Discussion

After reviewing the pertinet medical and lay evidence of record, from May 13, 2015 forward, the Board finds the Veteran's overall psychiatric disability picture is more nearly approximated by occupational and social impairment with reduced reliability and productivity.

One of the bases of the September 2016 Board remand was a November 2015 private report of examination by MMR, PhD, to whom the Veteran's attorney referred him for evaluation.  In addition to interviews of the Veteran during two separate sessions, Dr. R also administered diagnostic tests to the Veteran.  Dr. R interpreted the results as showing the Veteran to have severe levels of depression and anxiety.  As a result, Dr. R diagnosed the Veteran as manifesting symptoms of a generalized anxiety disorder, major depressive disorder, and chronic PTSD.  He observed the Veteran to present with symptoms of distressing intrusive recollections of traumatic events, nightmares of general and specific threatening situations, physiological hyperarousal.  Dr. R noted that the Veteran experienced feelings of emptiness and loneliness, and persistent depressed mood.  Some signs of distress were noted to include outbursts of irritability and anger, panic attacks, hypervigilance, and a, subjective sense of numbness and detachment.  It was noted that the Veteran also experiences a depressed mood for most of the day nearly every day, a significant deficit in interests and pleasure in most activities, insomnia, fatigue, and a diminished ability to concentrate.  Mental status examination revealed no psychotic hallucinations or delusional thought processes reported or evidenced in his speech or behavior.  The private examiner noted that in the context of normal conversation, his memory, attention, and concentration appeared to be within normal limits for the purposes of the evaluation.  It was also noted that the Veteran was oriented according to all spheres of his sensorium (time, place, person, and purpose of appointment).  His rate, tone, and manner of speech were within normal limits and his facial expressions were consistent with his depressed verbal content. (07/21/2016 Medical Treatment-Non-Government Facility)

The Board also finds that the weight of the evidence added to the record since the September 2016 remand shows that while the Veteran's disability has continued to manifest with anxiety and some panic attacks, the level of his impairment due to those symptoms remains at occupational and social impairment with reduced reliability and productivity.

As noted earlier, the September 2016 Board remand also directed a VA examination to assess the current severity of the Veteran's acquired mental disorder.  The April 2017 examination report (04/17/2017 C&P Exam-DBQ Psych) reflects that the examiner reviewed the claims fine and the Veteran's electronic records as part of the examination.  The Veteran reported that he had been married to his current wife for eight years, and that he lived with her and his brother.  He also stated that the two prior years had been very traumatic for him.  His wife sustained significant injuries in a motor vehicle accident (MVA) that significantly curtailed her personal activities, and his brother was diagnosed with pancreatic cancer.  The Veteran moved his brother from another state to live with him and his wife.  He reported further that he retired from work eight months earlier and there were times at his job that he did not get along with coworkers.  The examiner noted that, since 2011, the Veteran's medical history included 12 visits to the emergency room for panic attacks.  The Veteran reported that each day was a struggle for him.  He reported that he had dry mouth, shakiness, chest pressure, shortness of breath; and, that it was difficult for him to relax.  He worried "about my death" because he had handled so much death in his life.  So he continued to worry that bad things would continue to happen to him.  He reported further that he slept six hours a night, and that he had obstructive sleep apnea.  The Veteran also told the examiner that he had experienced suicidal ideation but with no plan or intent.  The examiner identified the Veteran's symptoms as depressed mood, anxiety, and difficulty adapting to stressful circumstances, including work or a work like setting.  The examiner also noted that the Veteran's psychosocial stressors and retirement had contributed to his depression and anxiety.

Mental status examination revealed the Veteran as alert and oriented, reasonable, and cooperative.  His speech was or normal rate and rhythm, mood was irritable and anxious, and his affect was congruent with his mood.  No perceptual disturbances were noted.  The Veteran's thought process was normal and coherent and without any unusual content.  His insight and judgment were good.  The examiner noted that there were no aggressive thoughts.  The sole disorder diagnosed by the examiner was unspecified anxiety disorder, and noted that it was a correction of a prior erroneous diagnosis.  Id. at 2, 7.  The Veteran's past diagnoses have included anxiety disorder with tinnitus.  The examiner noted that the Veteran was adamant that his tinnitus had nothing to do with his anxiety, that it was his in-service experiences that were the source of his anxiety, including his current anxiety.

The Veteran's outpatient records reflect that his noted symptoms and psychiatric stressors notwithstanding, he had continued to function independently.  In addition to dealing with his brother's terminal cancer, that included having to travel to another state, help his brother check on rental property, and bring him to live with the Veteran, and the residuals of his wife's MVA, the Veteran also had to support his son through the sudden death of his stepfather due to a sudden heart attack.  The entries note that the Veteran considered the gentleman a friend.  The records also reflect that the Veteran has been involved socially.  He travels alone, and he recently relinquished the office of President of a Service Organization.  The records also note that the strains in the relationship between the Veteran and his wife are due primarily to her difficulty with handling her changed life circumstances post-MVA, and not the Veteran's disability.  The Veteran was hospitalized for two days in July 2015 while at the Service Organization convention because he thought he was having a heart attack.  That was not the case, and the indicators were that it was a panic attack.  Further, the outpatient entries reflect that the Veteran has consistently denied any suicidal or homicidal ideation; there has not been any evidence of psychotic symptoms; and, the records do not reflect that he has ever been assessed as a threat to harm himself or others.  They do reflect that, despite his own mental health disorder, he has been the primary caregiver for his wife and brother.  (01/12/2017 VAMC, 1st Entry, p. 1, 9, 14, 28, 31, 35, 40, 42-48, 50, 82, 112, 125-126, 147; 01/12/2017 VAMC, 2nd Entry; 04/22/2017 CAPRI)

The Board acknowledges the Veteran's attorney's assertions that the Veteran's mental disability has manifested at the 70-percent rate since 2014, if not earlier; but in light of all of the evidence set forth above, the Board finds that the preponderance of the evidence shows the Veteran's occupational and social impairment has remained at reduced reliability and productivity and a 50-percent rating.  38 C.F.R. §§ 4.1, 4.10, 4.130, DC 9400/9413.  As noted above, despite his spouse's MVA, resulting in curtailed activities, the Veteran's relationship with her appears to be stable.  It was noted that a factor in the Veteran's retirement from VA was his troubles with his coworkers.  The Board finds such symptomatology is consistent with difficulty in establishing and maintaining effective work and social relationships.  In this regard, objective mental status examinations have in 2015 and 2017 have shown symptoms such as: orientation, lack of psychotic hallucinations or delusional thought processes, and memory, attention, and concentration that were deemed to be within normal limits.  

The Board also acknowledges that the Veteran experienced suicidal ideation at the 2017 VA examination.  See Bankhead v. Shulkin, 29 Vet.App. 10, 20 (2017) ("[T]he presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas.").  However, the Board finds that the frequency and duration of this symptom, when viewed against other evidence of record, to include the VA treatment records showing a consistent denial of suicidal or homicidal ideation, are not such that the Veteran's overall disability picture is more nearly approximated by the next-higher evaluation.  The Board also acknowledges the Veteran's panic attack, to include a hospitalization.  Again, the Board does not find such to be near-continuous as to affect the Veteran's ability to function independently.  Indeed, as noted in the record, the Veteran has been the primary caregiver for his wife and brother.  Such evidence shows that he can function independently as well as assist others.

Regarding occupational impairment, the April 2017 VA examiner noted that the Veteran was capable of understanding and carrying out simple and complex instructions, attending to information, and learning.  He could recall information with mild cueing and his long-term memory was intact.  Additionally, the Veteran would be able to communicate adequately with others without high risk for physical aggression toward others.  The Board finds such evidence, by a VA clinical psychologist, weighs towards a reduced reliable and productivity.  In this regard, the 2017 VA examiner noted that the Veteran could work at an average pace.

TDIU 

Applicable Legal Requirements

In order to establish entitlement to a TDIU, there must be impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).
When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 
40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  An IU claim is an alternate way to obtain a total disability rating without recourse to a 100-percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Discussion

In addition to his acquired mental disorder, service connection is also in effect for tinnitus, rated 10-percent disabling and bilateral hearing loss, rated noncompensable.  The Veteran's total combined rating has been less than 
70 percent throughout the entire rating period on appeal.  Thus, he does not meet the requirements for schedular consideration for multiple service-connected disabilities.  See 38 C.F.R. § 4.16(a).

VA's policy is to award TDIU in all cases where service-connected disability precludes gainful employment regardless of the percentages awarded.  38 C.F.R. §§ 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance, but it can review the record and determine whether an appropriate case is to be referred to the Director of the VA Compensation Service (Director) or Undersecretary for Benefits for such extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 8-10 (2001); see Wages v. McDonald, 27 Vet. App. 233, 236 (2015) ("On its face, the regulatory scheme created by § 4.16(b) merely withholds from rating boards the authority to grant extraschedular TDIU in the first instance.").

As noted earlier, the April 2017 VA examination report reflects that the Veteran reported that he had retired eight months earlier.  He reported further that, while working, there were times that he did not get along with his co-workers.  (07/17/2017 C&P Exam-DBQ Psych, p. 5).  Nonetheless, based on the findings at the examination, the examiner opined that the Veteran's acquired mental disorder did not render him unable to work, as his long-term memory functioning appeared intact, he appeared able to communicate adequately with others, and did not appear to be at high risk for physical aggression toward others.  The examiner noted further that if employed, the Veteran appeared capable of working at an average pace, and would not require supervision.  (04/17/2017 C&P Exam-DBQ Opinion)  The January 2009 VA audio examination report reflects the effects on occupational functioning and daily activities were concentration, reduced hearing in one ear more than the other, shifting of the phone, and asking persons to repeat conversations.  The January 2009 mental disorder examination report reflects that the Veteran earned a GED and then went on to receive associate's, bachelor's, and master's degrees in business administration.  It was noted that he worked mainly in real estate and banking, but also served as CEO for two different blood banks.  As noted at the most recent VA examination, he had also worked as a loan officer at VA for several years until his retirement.

The Board acknowledges the Veteran's testimony at the hearing to the effect that he had lost bonuses, etc., to the impact of his disability.  The Board also notes that outpatient records reflect that the Veteran worked full time for VA up until his retirement.  They also note that while there were times when the Veteran stressed that the demands of his family would preclude him from meeting the requirements of his job, he persevered.  The outpatient records discussed earlier note that it was not the impairment of the Veteran's service-connected disabilities that led him to retire, but the caregiving demands related to his wife and his terminally ill brother that impacted his ability to focus.  (01/12/2017 VAMC 1st Entry, p. 35, 48)  As concerns lost bonuses and other job actions, the Veteran's disability rating compensates him to the extent practical for the earning impairment due to his disability.  38 C.F.R. § 4.1.  The Board also notes that the Veteran's eduction and prior work history show his ability to learn and adapt to various working environments.  In light of these factors, the Board does not find that the Veteran's service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment.  Hence, the Board finds no plausible basis for referring the Veteran's case for consideration of a TDIU on an extraschedular basis.  38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

An initial rating higher than 50 percent for anxiety disorder associated with tinnitus for the period May 13, 2015 forward is denied.

A TDIU is denied.


____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


